Citation Nr: 0837199	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-14 177	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative thyroidectomy due to carcinoma.  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of renal lithiasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the 10 percent 
rating assigned for postoperative thyroidectomy due to 
carcinoma and increased the rating assignment for residuals 
of renal lithiasis to 10 percent disabling, effective June 9, 
2004.  

A review of the record reveals that, in a March 2007 
decision, the RO increased the rating assignment for 
residuals of renal lithiasis to 30 percent disabling, 
effective June 9, 2004. 

FINDING OF FACT

In October 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

On October 9, 2008, and again on October 16, 2008, October 
17, 2008, and October 21, 2008, prior to the promulgation of 
a decision in the appeal, the Board received statements from 
the veteran indicating that she was satisfied with the 30 
percent evaluation for her service-connected residuals of 
renal lithiasis and was too exhausted to continue fighting 
the 10 percent evaluation for her service-connected 
postoperative thyroidectomy due to carcinoma.  She reported 
that although she continued to disagree with the rating 
assigned for such residuals, she felt that there was no way 
to prove that she was entitled to a higher rating, and as 
such, she would not continue her appeal to the Board and was 
withdrawing her appeals claim.  These statements act as a 
withdrawal of the veteran's appeal.  Accordingly, there 
remain no allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


